Citation Nr: 0517421	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1940 to 
January 1945.  He died in November 2002.  The appellant 
(claimant) is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate every 
claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  VA must specifically notify the claimant 
what evidence is still necessary to substantiate her claims, 
what specific portion of that evidence she must personally 
secure, and what specific portion of that evidence VA will 
secure on her behalf.  The claimant must also be told to 
submit all pertinent evidence in her possession.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.  

By a December 2002 letter, the RO attempted to comply with 
the notice requirements under the VCAA.  This notice, 
however, is incomplete.  The appellant was not notified what 
evidence she must personally secure, and what evidence VA 
will secure on her behalf.  In addition, she was not advised 
to submit all pertinent evidence in her possession.  
Therefore, additional notification should be sent.  

A VA medical opinion, dated in January 2004, indicates that 
it is "as likely as not that there is no association" 
between the veteran's death and his service connected Muscle 
Group XIV disability.  This conclusion indicates that it is 
just as likely as not that the veteran's death was related to 
his service-connected disability.  Under such circumstances, 
service connection would be awarded.  It is not clear, 
however, if the VA medical expert meant to indicate such, as 
the explanation for the conclusion reached refers to reasons 
why there is no relationship between the service-connected 
disability and death.  This matter must be clarified.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each 
claim on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all 
pertinent evidence in her possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  

2.  If the expert who provided the 
January 2004 VA opinion is available, the 
case should be returned to him/her for 
clarification.  If that expert is not 
available, the case should be submitted 
to another VA medical expert for an 
opinion.  The claims file must be 
provided to the expert for review.  After 
review of all pertinent evidence, the 
expert is to answer the following 
question:  
Is it at least as likely as not (50 
percent probability or more) that the 
veteran's service-connected Muscle Group 
XIV disability was either the principal 
or contributory cause of death?  The 
expert must provide a clear explanation 
for each finding and opinion.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




